Exhibit 10.102

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

The Change in Control Agreement by and between Duke Energy Corporation, its
subsidiaries and/or its affiliates (“Duke Energy”)                          and
(the “Executive”) dated as of                          (the “Agreement”) is
hereby amended effective as of                         .

 

  1. Section 1(T) of the Agreement is hereby amended and restated to read, in
its entirety, as follows:

(T) ”Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence (without the Executive’s express written consent which
specifically references this Agreement) after any Change in Control of any one
of the following acts by the Company, or failures by the Company to act, unless
such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof: (i) a material
reduction in the Executive’s annual base salary as in effect immediately prior
to the Change in Control (exclusive of any across the board reduction similarly
affecting all or substantially all similarly situated employees determined
without regard to whether or not an otherwise similarly situated employee’s
employment was with the Company prior to the Change in Control), (ii) a material
reduction in the Executive’s target annual bonus as in effect immediately prior
to the Change in Control (exclusive of any across the board reduction similarly
affecting all or substantially all similarly situated employees determined
without regard to whether or not an otherwise similarly situated employee’s
employment was with the Company prior to the Change in Control), or (iii) a
material diminution in the Executive’s positions (including status, offices,
titles and reporting relationships), authority, duties or responsibilities from
those in effect immediately before the Change in Control. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

 

  2. The fifth sentence of Section 8 of the Agreement is hereby amended to read,
in its entirety, as follows:

The Executive acknowledges that the obligations pertaining to the
confidentiality and non-disclosure of Confidential Information shall remain in
effect at all times after termination of employment, or until the Company or its
Affiliates has released any such information into the public domain, in which
case the



--------------------------------------------------------------------------------

Executive’s obligation hereunder shall cease with respect only to such
information so released into the public domain.

 

  3. Except as explicitly set forth herein, the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the Executive and Duke Energy have caused this Amendment to
the Agreement to be executed as of the date first specified above.

 

DUKE ENERGY CORPORATION By:     EXECUTIVE  